FILED
                           NOT FOR PUBLICATION
                                                                             FEB 16 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

WILLIAM PAUL KULANI WEGESEND;                    No. 14-16048
BARBARA JEAN WEGESEND,
                                                 D.C. No. 1:13-cv-00493-DKW-KSC
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

ENVISION LENDING GROUP, INC.;
SECURITY NATIONAL MORTGAGE
COMPANY; SECURITY NATIONAL
LIFE INSURANCE COMPANY;
EMC MORTGAGE CORPORATION;
JOHN DOES, 1-50; JANE DOES, 1-50;
DOE PARTNERSHIPS, 1-50;
DOE CORPORATIONS, 1-50;
DOE ENTITIES, 1-50;
DOE GOVERNMENTAL UNITS, 1-50,

              Defendants-Appellees.


                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                          Submitted February 13, 2018**
                               Honolulu, Hawaii

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN, CLIFTON, and IKUTA, Circuit Judges.

       Plaintiffs-Appellants Mr. and Mrs. Wegesend assert that there is federal

court jurisdiction based on diversity. Diversity jurisdiction requires that the amount

in controversy exceed $75,000. 28 U.S.C. § 1332. The Wegesends contend that the

amount in controversy is the value of either the relevant property or the mortgages

attached to it, because this case is a quiet title case.

       This case is not a quiet title case, however. The complaint did not seek to

extinguish the mortgages or any claim to the property based on the mortgage. The

litigation, were it to proceed, would at most relieve the Wegesends of their

professed uncertainty as to the identity of their lenders and the holders of the

mortgages on the property. This relief “appear[s] to be intangible, speculative, and

lack[s] the capability of being translated into monetary value.” Jackson v. Am. Bar

Ass'n, 538 F.2d 829, 831 (9th Cir. 1976) (per curiam) (citations omitted). Even if

that relief could be translated into a monetary value, there is no reason to believe

the monetary value would exceed $75,000.

       Our recent opinion in Corral v. Select Portfolio Servicing, Inc. provides

further guidance. 878 F.3d 770 (9th Cir. 2017). Although “[w]hen a plaintiff seeks

to quiet title or permanently enjoin foreclosure, the object of the litigation is the



                                             2
ownership of the property,” that is not the case when “the object of the litigation is

only a temporary injunction.” Id. at 776. In such a circumstance, “the test for

determining the amount in controversy is the pecuniary result to either party which

the judgment would directly produce.” Id. at 775 (quoting In re Ford Motor

Co./Citibank (S. Dakota), N.A., 264 F.3d 952, 958 (9th Cir. 2001)). Central to our

reasoning was recognition that “even if Appellants were to succeed on this lawsuit,

they would not be able to retain possession and ownership of their Property

without paying off their debt.” Id. at 776.

      The reasoning in Corral applies here. Even if the Wegesends were

successful in their lawsuit, they would still need to pay off the remaining debt.

Moreover, the complaint does not allege that the defendants are making competing

claims to the mortgage, and “the Defendants agree that there is no dispute as to the

roles of each Defendant entity.” Wegesend v. Envision Lending Grp., Inc., No.

13-00493, 2014 WL 1745340, at *2 (D. Haw. Apr. 30, 2014). Neither the value of

the property nor the amount of indebtedness is a proper measure of the harm to the

defendants. See Corral, 878 F.3d at 775-76. As such, the property is not the object

of litigation, and the amount in controversy is not greater than $75,000. The

requirements for diversity jurisdiction were not met.

      AFFIRMED.


                                              3